Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 13, drawn to a receiver system/method for determining a calibrated signal strength factor, including inventive concepts:
Measuring a first signal strength of a first digital ping from a first location to determine a Q-factor
Measuring a second signal strength of a second digital ping from a second location to determine a Q-factor
determining the calibrated signal factor based on signal strengths and Q-factors
Group II, claims 2 and 10-11 (and possibly claim 12), drawn to a receiver system/method for communicating a calibrated signal strength, including inventive concepts:
Measuring a first signal strength of a first digital ping
Normalizing the measured signal strength to determine a calibrated signal strength 
Communicating the calibrated signal strength and a Q-factor
Group III, claims 3 and 15, drawn to a transmitter system/method for foreign object detection, including inventive concepts:
Obtaining signal of concept e 
Determining a system Q-factor based on measured decay time and normalizing it
Performing foreign object detection
Group IV, claims 6 and 16, drawn to a receiver system/method for calculating a time minimum, including inventive concepts:
Determining a reported Q-factor
Calculating a time minimum based on a time-constant and a minimal operation voltage of a rectifier 
Communicating the reported Q-factor, the time minimum and/or parameters to a transmitter.
Groups I-IV of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “measuring a [] signal strength resulting from a digital ping”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Park (WO 2018/038531).  Park (fig 3; corresponding discussion in the English translation) discloses that this technical is known.  While Group II only completes this technical feature once (one measured ping), the claim does not explicitly exclude a second occurrence.  Thus, Park’s disclosure demonstrates that the technical feature (a) is not a special technical feature.  
Park was cited by the Applicants in the 12/24/20 IDS since it was listed in the PCT search report.  The copy submitted by the Applicants, however, only has an English abstract.  The Examiner has included an English translation of the Park reference with this Restriction. 

The remaining combination of groups (I and either III or IV, II and either or III or IV, III and any of the others, IV and any of the others) lack unity of invention because the groups do not share the same or corresponding technical feature.
Group III is directed to a transmitter.  It does not share any structure, functionality or features with the other three groups, which are directed to a receiver.  At best, technical feature (f; beginning of claim 3) could be the reception of the signals sent in (e; end of claim 2).  But there is no evidence that that these separate independent claims are intended to be used together or that (e) and (f) must be the same signal.  It is noted that sending/receiving signals is not a special technical feature. 
Group IV does not share any technical with any of Groups I or II.  Group IV does not recite any limitations regarding measuring the strength of digital ping(s).  Groups I 
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The Applicants are requested to consider the following with any reply:
All claims appear to be ineligible subject matter under §101 as being directed to an abstract idea without significantly more.  The claims are directed to the manipulation of information.  Measuring the strength within signals, making calculations, communicating calculation results, and comparing signals to thresholds are all abstract ideas and there does not appear to be any structure that would add significantly more to this analysis.  A more thorough §101 analysis will be provided to the Applicants upon any election.  This is just to notify the Applicants of potential issues with the claims.
Claim 12 depends from canceled claim 7.
The title is not descriptive and should be amended to accurate reflect the elected group.  Only Group 3 recites any limitations directed to foreign object detection.
The specification (par 2) should be amended to add that this application is a §371 of a PCT application.
Claims 6 and 16 appear to recite received “a reported Q-factor” from a transmitter (first limitation) and then communicating that same Q-factor back to the transmitter (last limitation).   It is unclear how the middle limitation (calculating a time-minimum) would be of any use in a receiver that is only communicating Q-factors.  
The figures are not sufficient to clearly show the subject matter being claimed.  Figure 1 is a generic figure of a transmitter-receiver wireless power system – none of this structure is being claimed.  Figures 2-3 are flowcharts that appear to only correspond to Groups 1 and 4, respectively.  Groups 2 and 3 do not have a flowchart.  There is no figure to demonstrate how the apparatus claims (13-16) would be structured with components dedicated to sensing, calculating, communicating, etc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADI AMRANY/Primary Examiner, Art Unit 2836